 CAROLINE POULTRY FARMS, INC.255CAROLINE POULTRY FARMS, INC.andLOCAL 876, INTER-NATIONAL BROTHERHOOD OF TEAMSTERS, CHAUF-FEURS, WAREHOUSEMEN AND HELPERS OF AMERICA,AFL, PetitionerandLOCAL 199, AMALGAMATED MEATCUTTERS AND BUTCHER WORKMEN OF NORTHAMERICA,AFL. Case No. 5-RC-1207. April 21, 1953DECISION, ORDER, AND DIRECTION OF NEW ELECTIONPursuant to a stipulation for certification upon consent elec-tion, an election by secret ballot was conducted on January 5,1953, under the direction and supervision of the RegionalDirector for the FifthRegion, amongthe employees in thestipulated unit. Upon the conclusion of the election, a tally ofballotswas furnished the parties, showing that of approxi-mately 176 eligible voters, 138 cast valid ballots, of which 62were for the Petitioner, 72 were for the Intervenor, and 4 werefor neither of these organizations. There are 2 challenged bal-lots.Thereafter the Petitioner filed timely objections to conductaffecting the results of the election. In accordance with theBoard's Rules and Regulations, the Regional Director conductedan investigation, and on February 18, 1953, issued and dulyserved upon the parties his report on objections, a copy ofwhich is attached hereto, in which he found that the objectionsraised substantial and material issues with regard to the elec-tion and recommended that the election be set aside and that anew election be ordered. The Intervenor filed timely exceptionsto the Regional Director's report.'Upon the entire record in this case, the Board' makes thefollowing findings:1.The Employer isengagedin commerce within themeaningof the Act.2.The Petitioner and the Intervenor are labor organizationsclaiming to represent certain employees of the Employer.3.A question affecting commerce exists concerning therepresentation of employees of the Employer, within themeaningof Section 9 (c) (1) and Section 2 (6) and (7) of the Act.4.The following employees of the Employer--as stipulatedby the parties --constitute a unit appropriate for purposes ofcollective bargaining within the meaning of Section 9 (b) of theAct:Allemployees of the Employer's Federalsburg andDenton,Maryland, plants, excluding employees in thereceiving,packing,and feeding departments, batterypushers, local truckdrivers, office clerical employees,i The Intervenor also requests oral argument.In our opinion the record,report,and ex-ceptions fully present the issues and the positions of the parties.Accordingly,the request isdenied2Pursuantto Section 3 (b) of the National Labor Relations Act, the Board has delegated itspowers in connection with this case toa three-member panel [Chairman Herzog and MembersStyles and Peterson].104 NLRB No. 37. 256DECISIONS OF NATIONAL LABOR RELATIONS BOARDguards, watchmen, and professional and supervisory em-ployees as defined in the Act.5.The Regional Director found, for reasons set forth inhis report, that both the Petitioner and the Intervenor, bywritten and oral communication, impliedly and in fact threatenedthe employees with loss of employment if their respectiveorganizations did not win the election, and that by such threatsthey so coerced the voters as to prevent a free choice ofballot.The Intervenor excepts to the report on the groundsthat statements made by its agents and contained in its leafletswere not intended as a threat to. close the plant, but only toshow that it would be a stronger and more effective union insecuring a favorable collective -bargaining contract; and thatthePetitioner should not be allowed to object to conduct whichit engaged in itself.We agree with the Regional Director that by the statementsset forth in the report both parties threatened the employeeswith loss of employment and by such threats improperlyinterferedwith the employees'exerciseof a free choiceof a bargaining representative.Further,in regard to the"clean hands" doctrine invoked by the Intervenor, the Boardis concerned with the right of employees to choose a bargainingrepresentative in an atmosphere free from intimidation andcoercion.Unlawful conduct by the Petitioner neither extin-guishes nor justifies the Intervenor's infringement of thatright. 8ORDERIT IS HEREBY ORDERED that the election held on January5, 1953, among the employees of Caroline Poultry Farms, Inc.,at its Federalsburg and Denton, Maryland, plants, be, and ithereby is,set aside.[Text of Direction of New Election omitted from publication3United Aircraft Corporation, 103 NLRB 102;SunsetLineand Twine Co., 79 NLRB 1487.REPORT ON OBJECTIONSPursuantto a stipulation for certification upon consent election entered intoby CarolinePoultry Farms,Inc., hereinafter referred to as the Company,and Local 876,InternationalBrotherhood of Teamsters,Chauffeurs,Warehousemen and Helpers of America,AFL, here-inafter referred to as the Teamsters,and Local 199, Amalgamated Meat Cutters and ButcherWorkmen ofNorth America,AFL, hereinafter referredtoas the Meat Cutters,a secret ballotelection was held under the supervision of the Regional Director on January 5,1953, with thefollowing results:Approximate number of eligible voters.............................................................176Void ballots ..................................................................................................1Votes cast for Local876, InternationalBrotherhoodof Teamsters,Chauf-feurs,Warehousemen and Helpers of America,AFL ........................................62Votes cast for Local 199, Amalgamated Meat Cutters and Butcher Workmenof North America,AFL ........................................................................72Votes cast against participating labor organizations........................................4Valid votescounted......................................................................................138Challenged ballots.....................................................................................2Valid votescounted plus challenged ballots.......................................................140 CAROLINE POULTRY FARMS, INC.257The unit of employees involved in the election has been represented for purposes of col-lectivebargaining by the Meat CuttersThe Teamsters represents another unit of theCompany's employees not involved in the instant election.On January 12, 1953, the Teamsters, in person, filed with the undersigned objections toconduct affecting the results of the election.That afternoon the Teamsters mailed copies ofthe objections to the other two parties and the Meat Cutters received a copy on January 13,1953; the Company, while not sure of the exact date, states it received a copy sometimeduring theweekofJanuary 12,1953. It is the opinion of the undersigned that the objections weretimely filed.The Teamsters alleges that.The reason for this protest is that undue influence was exercised on various employeesin order to achieve a certain result in the election Furthermore,other illegal acts wereperformed for the purpose of influencing the election.On February 3, 1953, J. R. Hargreaves, secretary-treasurer of the Company, orally statedto an agent of the undersigned that the Company assumes a neutral position with respect toobjections to conduct of either labor organization and that the Company did nothing to favor oneorganization against the other in the election.The undersigned has caused an investigation of the objections to be made and reports asfollows:1.Oral statements: Five employees of the Company testifying on behalf of the Teamstersstate that they attended a Meat Cutters' meeting at Denton, Maryland, in the afternoon onSunday, January 4, 1953, the day before the election. Approximately 20 employees attended.Speakers were Jack Birl, local union president, and Willie Roberts and John Hackney, bothinternational representatives of the Meat Cutters. Birl stated in effect that if the Teamsterswon the election, the plant would close down and the employees would be out of work becausethe Meat Cutters' union controls the New York and Philadelphia markets and they would seethat the Company's trucks were not unloaded. (A great proportion of the Company's poultryis shipped to the New York and Philadelphia markets.) Roberts and Hackney repeat the samestatementTwo employees attested that Birl, Roberts, and Hackney made the same statement atanother Meat Cutters' meeting held on December 18, 1952.Birl admits that he may havementionedat these meetings that, "We have the power to closethe plants if the butchers in New York, Philadelphia, etc , don't sell the chickens." Also, headmits that he may have made similar statements to individual employees during the campaign.However, Birl denies that Roberts and Hackney repeated the statements. Roberts, himself,denies he made such a statement Hackney is presently in Chicago, Illinois, and was unavailableat the time of the investigation.The Meat Cutters also submitted statements from several employees who attended themeeting of January 4, 1953 Two declare that Birl said nothing about the plant closing down ifthe Meat Cutters did not win Three declare that something was said about the Meat Cuttershaving thepower tostop the poultry from being sold in the big cities, and that it was Hackneywho so spoke.Two Teamsters' witnesses further testified that a Meat Cutters' stewardess told femaleemployees gathered in the restroom at the Denton plant on the morning of the election day,that the Meat Cutters could stop the sale of poultry in the big cities and if the Teamsters wonthe election the plant would close down. This stewardess contends that what she actually didsaywas that if the Teamsters won, they(the employees) would not get a contract, and the MeatCutters controls the poultry in New York and other large cities.On the other hand, Paul Reynolds, president of the Teamsters local union, admits that atvarious times he stated to employees: "We have as much power as the butchers and when itcomes time to negotiate, we can get support from New York better than the butchers "The Teamsters' chief steward at the Denton plant admits that he told several employees that"Birl cannot stop the chickens from getting to the cities as the Teamsters control the trucks "Written statements: Both labor organizations during the campaign distributed several leafletsto the employees. Quoted below are pertinent excerpts from leaflets listed in the order inwhich they were distributed.(a) Meat Cutters'leaflet:Local 199 has not forgottenwhat Reynolds said at Rosedale Beach, February, 1951, aftera two-week strike by Local 876, quote Local 876 can't win the strike without the supportof the Butcher Union. The Butcher Union controls the wholesale and retail poultry marketsin all the big cities. 258DECISIONS OF NATIONAL LABOR RELATIONS BOARD(b)Teamsters'leaflet:He (Birl) also claims that I am powerless to do anything in spite of all the elections wehave won and that I made the statement that the butchers control all of the outlets in thewholesale and retail markets in all the big cities He should know better than to make astatement like that, because if my memory serves me right, it was the Teamsters Unionthat stopped all the trucks for us back in 1944, when we got our first seven contracts hereon the Peninsula and I don't remember the butchers stopping one pound of poultry fromgetting unloaded in New York City during the five weeks that we had to walk the picketlines in front of the H& H Poultry Company's outlet I wonder if Mr. Birl remembers? ? ?(c)Teamsters' leaflet:On November 16, 1952, Jack Birl took hisstewardsto New York City and wined and dinedthem and told them that they (the Butchers' Union) would not handle poultry shipped in toNew York City Market and the plants would be forced to closeTo hear the Butchers' Union talk, they would have you believe that theyare more power-ful than the United States Government. The t rue facts. No one personor organization is asbig asthe Government, and youcan rest assuredthat the Butchers' Union is notgoing toget themselves involvedin an unfairlabor practice charge in the course of these electionsthat are comingupinthisplant,sodon'tbefooled by the biglies beingput out by Local 199(d)Meat Cutters' leaflet:With the support of the wholesale and retail butchers' unions behind Local 199 in all thelarge cities, it is possible for Local 199 to obtain the biggest increases and best workingconditions.Remember 876 had to get the help of these Butcher Unions in January 1951 after a two-week strike The butcher unions in the big cities will not support 876 in future strikes.(e)Teamsters' leaflet:This leaflet was distributed on January 4 and January 5, the day of the election, and is in theform of an open letter to Jack Birl. It asks 10 questions:1.Why do you he to the people by telling them that if they vote for 876 the Butchers aregoing to close down the plant?2.Did you or did you not tell the same big lie to the people at the Delmarva PoultryCorporation plant at Milford, Delaware where we beat you in an election on December 2ndand aren't the people still working?6.Why do you keep lying to the people about all the power the Butchers' union has in themarkets where the poultry is taken when you know very well it is the Teamsters union thatcan do all the stopping of poultry from being unloaded in all the big markets in all bigcities?(f)'Meat Cutters' leaflet:This leaflet was distributed on January 5, 1953, and is in the form of an answer to PaulReynolds' 10 questions1It is not a lie when the people are told that the Butchers' unions in New York City andother big cities have the power to close the plants2.The workers at Delmarva were told the same thing that all other poultry workerswere told, we make no secret about it6Who stopped the Poultry from being sold in New York in the strike of May 1951? 9 ? 9The Butcher's Union .. Who stopped the trucks from unloading then? 7 7 The Butchers'union did...You know that too During this strike the Teamsters Union would not eventrial the trucks 199 had to call the Butchers' Union in New York City and Philadelphiaand let them know which trucks to stop.It is the opinion of the undersigned that both the Teamsters and Meat Cutters, by oral andwritten communication, impliedly and in fact, threatened the employees with loss of employ-ment if their respective labor organizations did not win the election. By such threats, they socoerced the voters as to prevent a free choice of ballot HERCULES POWDER COMPANY (SUNFLOWER ORDNANCE WORKS)2592.The Teamsters submitted a stat'ment from an employee of the Company which declaresthat on or about January 4, 1953, an individual, unknown to the employee, stated to him that hewas sent by the Meat Cutters and would give him fifty dollars to swing his votes to the MeatCutters. The employee replied that he would not desert his Union, the Teamsters. The nextmorning, upon arrival at the plant, the same employee told a Meat Cutters' stewardess of theoffer, to which the stewardess replied that if he still wanted to swing votes to the Meat Cutters,she would see that he received the fifty dollars.The employee who was offered the money was not made available for interview and, accord-ing toMr. Reynolds of the Teamsters, is unwilling or unable to make an attempt to identifythe individual making the offer.The Meat Cutters' stewardess denies that the employee involved ever spoke to her about theMeat Cutters paying for votes.There is insufficient evidence of any offer of money to deliver votes and, therefore, theundersigned Regional Director recommends that this objection be overruled.3.Teamsters' president, Reynolds,allegesthat he encountered great difficulty prior to theelectionin obtainingadmission to the Company's Denton, Maryland, plant in order to check theBoard's election notices. Further Reynolds alleges, "Ihaveknown of occasions when Mr. JackBirl,President of Local No. 199, A. F. of L. was given the privilege of enteringand leavingthe plant at will and that on these occasions, has conferred in the private officeof managementand at timeswas given the opportunity to call his stewards off their jobs to take part in thediscussions."The Company denies that Birlwas treated any more favorably than Reynolds insofar as entryinto itsplantsfor the conduct of legitimate union business was concerned.There is no evidence that Birl was permitted in the plants toengage inany activity whichwould affect the results of the election while Reynolds was denied this privilege. The under-signed recommends that this objection be overruled.For reasons stated inparagraph1,above, the undersigned recommends that the electionheld on January 5, 1953, be set aside and that a new election be ordered.HERCULES POWDER COMPANY (SUNFLOWER ORDNANCEWORKS)andINTERNATIONAL HOD CARRIERS', BUILDINGAND COMMON LABORERS' UNION OF AMERICA, PRODUC-TION EMPLOYEES' LOCAL NO. 605, SUNFLOWER ORD-NANCE WORKS, AFL, Petitioner. Case No. 17-RC-1523.April 21, 1953DECISION AND ORDERUpon a petition duly filed under Section 9 (c) of the NationalLabor Relations Act, a hearing was held before Harry Irwig,hearing officer. The hearing officer's rulings made at thehearing are free from prejudicial error and are herebyaffirmed.'Pursuant to the provisions of Section 3 (b) of the Act, theBoard has delegated its powers in connection with this case toa three-member panel [Chairman Herzog and Members Stylesand Peterson].Upon the entire record in this case, the Board finds:1.The Employer is engaged in commerce within the meaningof the Act.2.The labor organization involved claims to represent em-ployees of the Employer.t At the hearing, the Employer moved to dismiss the petition on the ground that the unitrequested by the Petitioner is inappropriate. The hearing officer referred the motion to theBoard. For the reasons set forth infra, the motion is hereby granted.104 NLRB No. 25.